 



Exhibit 10.1
EXECUTION COPY
LIMITED WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS LIMITED WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second
Amendment”) is entered into as of November 3, 2006 (the “Second Amendment
Effective Date”) among THE PRINCETON REVIEW, INC., a Delaware corporation
(“Borrower”), the other Loan Parties signatory hereto, the Lenders a party
hereto and Golub Capital Incorporated, a New York corporation, as administrative
agent for the Lenders (“Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, Borrower, the other Loan Parties, Lenders and Administrative Agent
are parties to that certain Credit Agreement dated as of April 10, 2006,
pursuant to which Lenders extended a revolving credit facility to Borrower in
the amount of Six Million Dollars ($6,000,000), as amended by that certain First
Amendment to Credit Agreement dated as of May 25, 2006, pursuant to which
Lenders increased the revolving credit facility to Borrower to the amount of Ten
Million Dollars ($10,000,000) (the “Credit Agreement”);
     WHEREAS, Borrower, the Lenders and the Administrative Agent have agreed to
amend the Credit Agreement to waive compliance with and modify certain
provisions of the Credit Agreement, all on the terms and subject to the
conditions set forth herein;
     WHEREAS, Borrower desires that Lenders increase the Revolving Loan
Commitment to an amount of Fifteen Million Dollars ($15,000,000) for a period
not to exceed sixty (60) days to fund working capital;
     WHEREAS, the parties to the Credit Agreement agree that after sixty
(60) days from the Second Amendment Effective Date, the amount by which
Revolving Loan exceeds ten million dollars will be repaid, or converted to a
term loan as more fully provided herein;
     WHEREAS, the parties to the Credit Agreement desire to amend the terms of
the Credit Agreement to, among other things, increase the Revolving Loan
Commitment upon the terms and subject to the conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
     1. Defined Terms. Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Credit Agreement.
     2. Waiver. The Borrower has advised the Administrative Agent of
circumstances that could (i) constitute violations of the covenants contained in
Sections 5.1(a), 5.1(b), 5.1(d), 6.3, 6.5 and 7.10 of the Credit Agreement and
(ii) cause the representations and warranties

 



--------------------------------------------------------------------------------



 



contained in Sections 4.4, 4.5, 4.16 and 4.28 of the Credit Agreement to be
untrue or incorrect in a material respect as of the date when made or deemed
made, as a result of the following:
     On October 24, 2006, the Borrower determined that a restatement of its
annual reports for 2005 and 2004 and quarterly reports for 2006, 2005 and the
second and third quarters of 2004 was necessary in light of the Borrower’s
review of its accounting for embedded derivatives under Statement of Financial
Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging
Activities, as amended, related to the Borrower’s Series B-1 Convertible
Redeemable Preferred Stock. Accordingly, the Borrower’s consolidated financial
statements included in the Borrower’s annual reports for 2005 and 2004 and
quarterly reports for 2006, 2005 and the second and third quarters of 2004
should no longer be relied upon. The Borrower will file appropriate amendments
to prior reports to effect these restatements. (the “Disclosed Event”)
At the Borrower’s request, the Lenders hereby waive the Borrower’s violation of
the covenants and breaches of representations and warranties described above and
the resulting Events of Default therefrom as a result of the Disclosed Event.
     3. Amendments to Credit Agreement. Upon satisfaction of the conditions set
forth in Section 4 hereof, the Credit Agreement is hereby amended as follows:
(i) Schedule 1.1 (Definitions) of the Credit Agreement is hereby amended by:
(a) deleting the definition of “Commitments” in its entirety and replacing it as
follows:
“ ‘Commitments’ shall mean (a) as to any Lender, the aggregate of such Lender’s
Revolving Loan Commitment as set forth on the signature page to the Second
Amendment (as adjusted to reflect any assignments as permitted hereunder) and
(b) as to all Lenders, the aggregate of all Lenders’ Revolving Loan Commitments
which aggregate commitment shall be (i) fifteen million dollars ($15,000,000)
beginning on the Second Amendment Effective Date and ending on the day
immediately preceding the Revolver Reduction Date and (ii) ten million dollars
($10,000,000) beginning on the Revolver Reduction Date and at all times
thereafter.”
(b) inserting the following definitions in appropriate alphabetical order:
“ ‘New Commitment’ shall mean the aggregate increase in Commitments on the
Second Amendment Effective Date, which shall be five million dollars
($5,000,000).’ ”
“ ‘Revolver Reduction Date’ shall mean the date sixty (60) days after the Second
Amendment Effective Date.’ ”
“ ‘Second Amendment’ shall mean that certain Limited Waiver and Second Amendment
to Credit Agreement, by and among Borrower, the

2



--------------------------------------------------------------------------------



 



other Loan Parties thereto, Administrative Agent and Lenders, dated as of
November 3, 2006.’ ”
“ ‘Second Amendment Effective Date’ has the meaning given to such term by the
Second Amendment.’ ”
(c) deleting the definition of “Revolving Loan Commitment” in its entirety and
replacing it as follows:
“ ‘Revolving Loan Commitment’ shall mean (a) as to any Lender, the aggregate
commitment of such Lender to make Revolving Credit Advances as set forth in the
signature page to the Second Amendment (as adjusted to reflect any assignments
as permitted hereunder) and (b) as to all Lenders, the aggregate commitment of
all Lenders to make Revolving Credit Advances, which aggregate commitment shall
be (i) fifteen million dollars ($15,000,000) beginning on the Second Amendment
Effective Date and ending on the day immediately preceding the Revolver
Reduction Date and (ii) ten million dollars ($10,000,000) beginning on the
Revolver Reduction Date and at all times thereafter.”
(ii) Section 2.5(a) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted therefor:
“Borrower shall pay interest to Administrative Agent, for the ratable benefit of
Lenders in accordance with the Loans being made by each Lender, in arrears on
each applicable Interest Payment Date, with respect to the Revolving Credit
Advances, the Index Rate plus the Revolver Index Margin per annum or, at the
election of Borrower, the applicable LIBOR Rate plus the Revolver LIBOR Margin
per annum, based on the aggregate Revolving Credit Advances outstanding from
time to time. The Revolver Index Margin will be 1.95% per annum and the Revolver
LIBOR Margin will be 4.00% per annum; provided, that with respect to the
aggregate Revolving Credit Advances outstanding in excess of ten million dollars
($10,000,000), the Revolver Index Margin will be 4.00% per annum and the
Revolver LIBOR Margin will be 5.00% per annum. For clarification purposes,
nothing in this section 2.5(a) shall permit the aggregate Revolving Credit
Advances outstanding to exceed ten million dollars ($10,000,000) on or after the
Revolver Reduction Date.”
(iii) Section 2.3(a) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted therefor:
“Voluntary Prepayments. Borrower may at any time on at least five (5) days’
prior written notice to Administrative Agent voluntarily prepay all or part of
the Revolving Loan and permanently reduce (but not terminate) the Revolving Loan
Commitment; provided that (i) any such prepayments or reductions shall be in a

3



--------------------------------------------------------------------------------



 



minimum amount of $250,000 and integral multiples of $100,000 in excess of such
amounts, and (ii) the Revolving Loan Commitment shall not be reduced to an
amount less than $3,000,000. In addition, Borrower may at any time on at least
five (5) days’ prior written notice to Administrative Agent terminate the
Revolving Loan Commitment; provided that upon such termination, the entire
portion of the principal amount of the Revolving Loan then outstanding and all
Obligations related thereto shall be immediately due and payable in full.
Notwithstanding the above, with respect to any New Commitment, the Borrower must
provide ten (10) days notice prior to any such repayment. Any such voluntary
prepayment and any such reduction or termination of the Revolving Loan
Commitment must be accompanied by the payment of the fee required by
Section 2.9(c), if any, plus the payment of any LIBOR funding breakage costs in
accordance with Section 2.13(b). Upon any such prepayment and reduction or
termination of the Revolving Loan Commitment, Borrower’s right to request
Revolving Credit Advances shall simultaneously be permanently reduced or
terminated, as the case may be. For the avoidance of doubt, no voluntary
repayment of all or part of the Revolving Loan shall be deemed to be a
prepayment under this Section 2.3 unless accompanied by a notice of permanent
reduction of the Revolving Loan Commitment.”
(iv) Section 2.3(b)(i) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted therefor:
“If (A) at any time prior to the Revolver Reduction Date, the outstanding
balance of the aggregate Revolving Loan exceeds the Maximum Amount and (B) at
any time thereafter, the outstanding balance of the aggregate Revolving Loan
exceeds the lesser of (I) the Maximum Amount and (II) the Borrowing Base,
Borrower shall, within five (5) days, repay the aggregate outstanding Revolving
Credit Advances to the extent required to eliminate such excess; provided, that
to the extent the Revolving Loan exceeds ten million dollars ($10,000,000) on
the Revolver Reduction Date, then on such date the excess shall be repaid in
full or converted to a term loan on terms reasonably acceptable to the Agent and
the Lenders, as more fully provided in the term sheet attached hereto as
Exhibit 2.3(b)(i).”
(v) Section 2.9(a) of the Credit Agreement is hereby deleted in its entirety and
the following is substituted therefor:
“(a) Borrower shall have paid to Administrative Agent on the Closing Date a
closing fee in an amount equal to 1.00% of the aggregate amount of the
Commitments on such date (i.e. $60,000) and shall have paid to Administrative
Agent on the First Amendment Effective Date a closing fee in an amount equal to
1.00% of the aggregate increase in the Commitments on such date (i.e. $40,000)
and further shall pay to Administrative Agent on the Second Amendment Effective
Date a closing fee in an amount equal to 2.00% of the New Commitment (i.e.
$100,000).”

4



--------------------------------------------------------------------------------



 



(vi) Section 2.9(c) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted therefor:
“(c) Borrower shall pay to Administrative Agent on the Second Amendment
Effective Date an administrative fee in connection with the administration of
the Loans in an amount equal to $6,250.00. For each year beginning on the first
anniversary of the Closing Date, the Borrower shall be required to pay
Administrative Agent an administration fee in an amount equal to $35,000.00
payable in advance, for so long as any of the Obligations shall remain
outstanding.”
(vii) A new Section 2.9(e) is hereby inserted into the Credit Agreement:
“(e) In the event that the New Commitment is not converted to a term loan in
accordance with Section 2.3(b)(i) on the Revolver Reduction Date (as a result of
prepayment, repayment, failure to request Revolving Advances thereunder, or
otherwise), Borrower shall pay to Administrative Agent an exit fee equal to
3.00% of the New Commitment (i.e. $150,000) on the Revolver Reduction Date.”
(vii) A new Section 5.1(g) is hereby inserted into the Credit Agreement:
“(g) Weekly Rolling Cash Flow Forecast. Commencing on the Second Amendment
Effective Date, and at all times prior to January 31, 2007, to Administrative
Agent and Lenders, no later than Wednesday of each week, a 13-week cash flow
monitoring report, in form and substance acceptable to the Administrative
Agent.”
     4. Conditions. The effectiveness of this Second Amendment is subject to the
following conditions:
a. The execution and delivery of this Second Amendment by Borrower and the other
Loan Parties, Lenders and Administrative Agent;
b. Borrower shall have paid the closing Fees in the respective amounts specified
in Section 2.9(a) of the Credit Agreement, and shall have reimbursed
Administrative Agent and Lenders for all other fees, costs and expenses as of
the Second Amendment Effective Date.
     5. Representations and Warranties. Each Loan Party hereby represents and
warrants to Administrative Agent and each Lender as follows:
a. Except as provided on Exhibit 5A hereto, the representations and warranties
made by such Loan Party contained in the Loan Documents are true and correct in
all material respects as of the date hereof (except to the extent such
representations and warranties expressly refer to an earlier date, in which case

5



--------------------------------------------------------------------------------



 



they shall be true and correct as of such earlier date, and except to the extent
such representations and warranties are qualified by materiality, contain dollar
thresholds or have Material Adverse Effect qualifiers, in which case, such
representations and warranties shall be true and correct in all respects);
b. such Loan Party is a corporation or limited liability company, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable;
c. such Loan Party has the power and authority to execute, deliver and perform
its obligations under this Second Amendment and the Credit Agreement, as amended
hereby;
d. the execution, delivery and performance by such Loan Party of this Second
Amendment and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary action;
e. this Second Amendment and the Credit Agreement, as amended hereby,
constitutes the legal, valid and binding obligation of such Loan Party,
enforceable against such Person in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditor’s rights generally or by equitable
principles relating to enforceability; and
f. no Default or Event of Default exists, except those which are being waived
pursuant to Section 2 hereof (and the Loan Parties specifically acknowledge that
any misrepresentation of the provisions of this Section 5 shall constitute such
an Event of Default).
     6. No Modification. Except as amended hereby, the Credit Agreement and the
other Loan Documents remain unmodified and in full force and effect. All
references in the Loan Documents to the Credit Agreement shall be deemed to be
references to the Credit Agreement as amended hereby.
     7. Counterparts. This Second Amendment may be executed by one or more of
the parties to this Second Amendment and any number of separate counterparts,
each of which when so executed, shall be deemed an original and all said
counterparts when taken together shall be deemed to constitute but one and the
same instrument.
     8. Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of Borrower and each Loan Party and their successors and
assigns and Administrative Agent and Lenders and their successors and assigns.
     9. Further Assurance. Borrower hereby agrees from time to time, as and when
requested by Administrative Agent or any Lender, to execute and deliver or cause
to be executed and delivered, all such documents, instruments and agreements and
to take or cause to be taken such further or other action as Administrative
Agent or such Lender may reasonably deem

6



--------------------------------------------------------------------------------



 



necessary or desirable in order to carry out the intent and purposes of this
Second Amendment, the Credit Agreement and the Loan Documents.
     10. GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
     11. Severability. Wherever possible, each provision of this Second
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Second Amendment shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Second Amendment.
     12. Reaffirmation. Each of the Loan Parties as debtor, grantor, pledgor,
guarantor, assignor, or in any other similar capacity in which such Loan Party
grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (ii) to the extent such Loan Party granted liens on or
security interests in any of its property pursuant to any such Loan Document as
security for or otherwise guaranteed Borrower’s Obligations under or with
respect to the Loan Documents, ratifies and reaffirms such guarantee and grant
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby.
Each of the Loan Parties hereby consents to this Second Amendment and
acknowledges that each of the Loan Documents remains in full force and effect
and is hereby ratified and reaffirmed. Except as set forth in Section 2 of this
Second Amendment, the execution of this Second Amendment shall not operate as a
waiver of any right, power or remedy of Administrative Agent or Lenders,
constitute a waiver of any provision of any of the Loan Documents or serve to
effect a novation of the Obligations.

7



--------------------------------------------------------------------------------



 



     13. Release. The Borrower hereby remises, releases, acquits, satisfies and
forever discharges the Lenders and Administrative Agent, their agents,
employees, officers, directors, predecessors, attorneys and all others acting or
purporting to act on behalf of or at the direction of the Lenders and
Administrative Agent (“Releasees”), of and from any and all manner of actions,
causes of action, suit, debts, accounts, covenants, contracts, controversies,
agreements, variances, damages, judgments, claims and demands whatsoever, in law
or in equity, which any of such parties ever had, now has or, to the extent
arising from or in connection with any act, omission or state of facts taken or
existing on or prior to the date hereof, may have after the date hereof against
the Releasees, for, upon or by reason of any matter, cause or thing whatsoever
through the date hereof. Without limiting the generality of the foregoing, the
Borrower waives and affirmatively agrees not to allege or otherwise pursue any
defenses, affirmative defenses, counterclaims, claims, causes of action, setoffs
or other rights they do, shall or may have as of the date hereof, including, but
not limited to, the rights to contest any conduct of the Lenders and
Administrative Agent or other Releasees on or prior to the date hereof.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has executed this Second
Amendment as of the date set forth above.

                      BORROWER:
 
                    THE PRINCETON REVIEW, INC., a Delaware corporation
 
               
 
  By:   /s/ Andrew J. Bonanni        
 
               
 
  Name:   Andrew J. Bonanni        
 
  Title:   Chief Financial Officer and Treasurer        
 
                    GUARANTORS:
 
                    PRINCETON REVIEW OPERATIONS, L.L.C., a
Delaware limited liability company
 
               
 
  By:   /s/ Andrew J. Bonanni        
 
               
 
  Name:
Title:   Andrew J. Bonanni
Chief Financial Officer and Treasurer        

[Signature Page to Second Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                      ADMINISTRATIVE AGENT:
 
                    GOLUB CAPITAL INCORPORATED
 
               
 
  By:   /s/ Greg Cashman        
 
               
 
  Name:   Greg Cashman        
 
  Title:   Chief Investment Officer        
 
                    LENDERS:
 
                    GOLUB CAPITAL CP FUNDING LLC
 
               
 
  By:   /s/ Greg Cashman        
 
               
 
  Name:   Greg Cashman        
 
  Title:   Chief Investment Officer        
 
                    Revolving Loan Commitment:        
 
                    Prior to the Revolver Reduction Date:   $ 15,000,000  
 
                    On and After the Revolver Reduction Date:   $ 10,000,000  

[Signature Page to Second Amendment to Credit Agreement]

 